DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 15, filed 10/12/2021, with respect to the 35 USC 112(b) rejection of claims 1-4, 6-15, and 17-19 have been fully considered and are persuasive. The amendments to independent claims 1 and 10 correct the previously-raised antecedent basis informalities. Accordingly, the 35 USC 112(b) rejection of claims 1-4, 6-15, and 17-19 has been withdrawn. 
Applicant’s arguments, see Pgs. 15-18, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1-4, 6-15, and 17-20 under 35 USC 103 have been fully considered and are partially persuasive. Applicant argues that the prior art of record fails to teach or suggest: “pre-processing the three-dimensional path points set to generate pre-processed three-dimensional path points set, including at least one of: obtaining a degree of jittering of a three-dimensional path point in the three-dimensional path points set, and pre-processing the three-dimensional path point based on the degree of jittering; or generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included in the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path.” While the Examiner is in agreement that the prior art of record fails to outright teach or suggest the above-recited limitations, the Examiner notes that, as amended, the scope of the independent claims differs from the previously-examined claim set through the removal of limitations directed towards the option of “obtaining a density of at least partially continuous three-dimensional path points…”, thereby rendering the rejection under Schultz, Naito, and Jules moot and necessitating further search and consideration. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schultz, Naito, and Berry.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-12, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 2016/0313736 A1), hereinafter Schultz, in view of Naito et al. (US 2017/0355461 A1), hereinafter Naito, and in further view of Berry (US 2011/0029235 A1).

Regarding claim 1, Schultz teaches a method of generating a flight plan, comprising:
obtaining an image and a curve, the curve being plotted on the image;
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on one or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1." The specification of the instant application defines a curve in paragraph [0071] as “a curve line, as well as a straight line”. As demonstrated in FIG. 6 below, flight path 70 is a curve plotted on the nadir image 68.

    PNG
    media_image1.png
    587
    959
    media_image1.png
    Greyscale

generating the flight path based on the image and the curve,
Schultz teaches ([0025]): "In some embodiments, the flight path information, camera control information, and/or gimbal control information may be determined automatically by analyzing and using geo-referenced images." The Examiner has interpreted the geo-referenced images to refer to the aforementioned nadir/oblique images. Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21."
including: determining a three-dimensional path points set;
Schultz teaches ([0068]): "For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations (which are referred to herein below as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8." Schultz further teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points... These Flight Capture Points are then used to fire the camera 19 as the unmanned aircraft 18 passes by the Flight Capture Points."
and generating the fight path based on the three-dimensional path points set
Schultz teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points... These Flight Capture Points are then used to fire the camera 19 as the unmanned aircraft 18 passes by the Flight Capture Points."
and controlling the UAV to fly according to the flight path.
Schultz teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points... These Flight Capture Points are then used to fire the camera 19 as the unmanned aircraft 18 passes by the Flight Capture Points." Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21."
However, Schultz does not outright teach pre-processing of the three-dimensional path points set and determining the flight path based on the pre-processed three-dimensional path points set, satisfying kinematic constraints of the UAV. Naito teaches a method for control of an unmanned flying object with a capture net, comprising:
including: pre-processing the three-dimensional path points set to generate pre-processed three-dimensional path points set,
Naito teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
and determining the flight path using a flight path generating algorithm based on the pre-processed three-dimensional path points set, the flight path satisfying kinematic constraints of an unmanned aerial vehicle (UAV);
Naito teaches ([0184]): "The target point managing unit 143 calculates the maximum distance that the flight is available (the maximum distance to the final target point) on the basis of the remaining quantity of the battery 142 measured by the remaining quantity measuring unit 141, and the increase amount of the weight of the capture net 112 measured by the net weight sensor 103 (the net weight increase value indicating the increase amount of the weight of the capture net 112 as the result of the capture of the suspicious drone 200)." The Examiner has interpreted net weight as a kinematic constraint of the UAV. Naito further teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz to incorporate the teachings of Naito to provide pre-processing of the three-dimensional path points set and determining the flight path based on the pre-processed three-dimensional path points set, satisfying kinematic constraints of the UAV. Schultz and Naito are both concerned with the control of an unmanned aerial vehicle, and implementing the pre-processing of Naito would allow for the use of constraints when generating the flight path. As an 
However, neither Schultz nor Naito outright teach generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included in the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path. Berry teaches vehicle control of a micro air vehicle (MAV), comprising:
including at least one of: obtaining a degree of jittering of a three-dimensional path point in the three-dimensional path points set, and pre-processing the three-dimensional path point based on the degree of jittering; or generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included in the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path;
Berry teaches ([0087]): "In order to reduce the computational burden, selected embodiments perform a single nearest point calculation from the current vehicle position, then perform a least squares curve-fit to get a target section of the demanded trajectory that matches the receding time horizon. This is illustrated in FIG. 6, where the current vehicle position and nearest point on the demanded trajectory are indicated, and the resulting target trajectory is shown by a series of crosses. It is this target section of the trajectory that is then used to calculate position errors in the objective function." FIG. 6, included below, depicts the resulting three-dimensional path as a result of pre-processing based on a curvature of the three-dimensional path.

    PNG
    media_image2.png
    761
    980
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and Naito to incorporate the teachings of Berry to provide generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included in the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path. Schultz, Naito, and Berry are each concerned with the control of an unmanned aerial vehicle. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Berry, as doing so advantageously serves to reduce the computational burden through the use of the least squares curve-fit, as recognized by Berry ([0087]).

Regarding claim 2, Schultz, Naito, and Berry teach the aforementioned limitations of claim 1. Schultz further teaches:
obtaining the image and the curve comprises: obtaining a real time image captured by an imaging device carried by the UAV;
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8. In some embodiments, the camera control information may direct the camera 19 to capture images on a schedule (e.g., periodic, random)."
displaying the real time image on a display screen;
Schultz teaches ([0073]): "The one or more oblique images may be stored in the one or more image database 34." Schultz further teaches ([0050]): "In some embodiments, the user may validate the location of the structure of interest 21. One or more processor 24 may provide one or more images via the image database 34 to the display unit 22 of the user terminal 14."
receiving the curve plotted on the real time image that is displayed on the display screen;
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be a displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1." The specification of the instant application defines a curve in paragraph [0071] as “a curve line, as well as a straight line”. As demonstrated in FIG. 6 above, flight path 70 is a curve plotted on the nadir image 68.
and obtaining the image, the image comprising at least a portion of the real time image on which the curve is plotted.
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be a displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."

Regarding claim 3, Schultz, Naito, and Berry teach the aforementioned limitations of claim 1. Schultz further teaches:
obtaining the image and the curve comprises obtaining the image and the curve from a gimbal; or the method of generating the flight path is executed by a first ground station, and obtaining the image and the curve comprises receiving the image and the curve from a second ground station.
Schultz teaches ([0069]): "For example, the gimbal control information may control the orientation of the camera 19 in three dimensions such that during the capture of an image, the camera 19 is aligned with a pre-determined location on the structure of interest 21 that are referred to below as Target Capture Points." Schultz further teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points." Schultz even further teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points)..." Finally, Schultz teaches ([0061]): "Generally, the flight path information directs the unmanned aircraft 18 in three dimensions. Referring to FIGS. 5 and 6, the flight path information may be determined such that the flight path 70 around the structure of interest 21 is laterally and/or vertically offset from the geographic positions of the outline of the structure of interest 21. In particular, lateral offset... and vertical offset... may be dependent upon the height H of the structure 21, orientation of the camera relative to the unmanned aircraft 18, and characteristics of the camera 19." Thus, the image is obtained from the gimbal when capturing the exemplary oblique or nadir images, and the curve is obtained by the gimbal when determining lateral and vertical offset based on the orientation of the camera relative to the unmanned aircraft 18, which is controlled by the gimbal.

Regarding claim 6, Schultz, Naito, and Berry teach the aforementioned limitations of claim 1. However, Neither Schultz nor Berry outright teach pre-processing of the three-dimensional path points set based on a maximum flight distance of the UAV. Naito further teaches:
pre-processing the three-dimensional path points set further comprises obtaining a maximum flight distance of the UAV and pre-processing the three- dimensional path points set based on the maximum flight distance.
Naito teaches ([0184]): "The target point managing unit 143 calculates the maximum distance that the flight is available (the maximum distance to the final target point) on the basis of the remaining quantity of the battery 142 measured by the remaining quantity measuring unit 141, and the increase amount of the weight of the capture net 112 measured by the net weight sensor 103 (the net weight increase value indicating the increase amount of the weight of the capture net 112 as the result of the capture of the suspicious drone 200)." The Examiner has interpreted net weight as a kinematic constraint of the generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, and Berry to further incorporate the teachings of Naito to provide pre-processing of the three-dimensional path points set based on a maximum flight distance of the UAV. Further implementing pre-processing to include consideration of a maximum flight distance would be advantageous, as attempting to fly past a maximum flight distance might result in catastrophic mission failure (e.g., attempting to fly past a maximum flight distance based on remaining battery quantity, as alluded to by Naito ([0184]), which would result in the UAV running out of power and potentially crashing). As such, this implementation beneficially reduces the risk of damage to the UAV.

Regarding claim 8, Schultz, Naito, and Berry teach the aforementioned limitations of claim 1. Schultz further teaches:
controlling the UAV to fly according to the flight path comprises: when the UAV flies along the flight path, determining whether there is an obstacle in front of the UAV along the flight path;
Schultz teaches ([0064]): "In many cases, there may be obstacles that lie along the flight path. Some of those obstacles may be able to be detected by the system through the use of imagery."
 when there is the obstacle in front of the UAV along the flight path, activating an obstacle avoidance function of the UAV;
Schultz teaches ([0066]): "In addition to those obstacles that are identified within the image, there may also be obstacles that cannot be identified in the image… As such, the unmanned aircraft 18 may also incorporate a collision detection and avoidance system in some embodiments. The collision detection and avoidance system could be either imaging based, or active sensor based."
and after the UAV avoids the obstacle, controlling the UAV to resume flight along the flight path.
Schultz teaches ([0066]): "When an obstacle lies along the Flight Path, the software guiding the unmanned aircraft 18 could first attempt to move closer to the structure of interest 21 along the path from the Flight Path to the Target Path. If after a suitable threshold… the unmanned aircraft 18 is unable to bypass the obstacle, the collision detection and avoidance system would steer the unmanned aircraft 18 back to its original point of collision detection and would then attempt to fly above the obstacle." Here, the UAV either avoids the obstacle by moving closer to the target of interest to the Target Path (i.e., resuming flight along the flight path), or attempts to fly above the obstacle (i.e., resuming flight along the flight path).

Regarding claim 9, Schultz, Naito, and Berry teach the aforementioned limitations of claim 1. Schultz further teaches:
transmitting the flight path to a server; or when the method of generating the flight path is implemented by a first ground station, transmitting the flight path to a second ground station.
Schultz teaches ([0031]): "The one or more user terminals 14 may be implemented as... a server... In an exemplary embodiment, the user terminal 14 may comprise an input unit 20, a display unit 22..." Thus, user terminal 14 bi-directional communication of information and/or data between the one or more host systems 12, the user terminals 14 and/or the unmanned aircraft 18." Schultz even further teaches ([0073]): "In some embodiments, the one or more oblique images may be communicated to the user terminal 14..." Schultz finally teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."

Regarding claim 10, Schultz teaches a control device, comprising:
one or more processors, operating individually or in collaboration, and being configured to:
Schultz teaches (Abstract): "An unmanned aircraft structure evaluation system includes a computer system with an input, a display unit, one or more processors, and one or more non-transitory computer readable medium. Image display and analysis software causes the one or more processors to generate unmanned aircraft information." Schultz further teaches ([0036]): "The one or more host systems 12 may comprise one or more processors 24 working together, or independently to, execute processor executable code..."
obtain an image and a curve, the curve being plotted on the image;
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit creen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1." The specification of the instant application defines a curve in paragraph [0071] as “a curve line, as well as a straight line”. As demonstrated in FIG. 6 above, flight path 70 is a curve plotted on the nadir image 68.
generate a flight path based on the image and the curve,
Schultz teaches ([0025]): "In some embodiments, the flight path information, camera control information, and/or gimbal control information may be determined automatically by analyzing and using geo-referenced images." The Examiner has interpreted the geo-referenced images to refer to the aforementioned nadir/oblique images. Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21."
including: determining a three-dimensional path points set;
Schultz teaches ([0068]): "For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations (which are referred to herein below as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8." Schultz further teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points... These Flight Capture Points are then used to fire the camera 19 as the unmanned aircraft 18 passes by the Flight Capture Points."
and generating the fight path based on the three-dimensional path points set
Schultz teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points... These Flight Capture Points are then used to fire the camera 19 as the unmanned aircraft 18 passes by the Flight Capture Points."
and control the UAV to fly according to the flight path.
Schultz teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points... These Flight Capture Points are then used to fire the camera 19 as the unmanned aircraft 18 passes by the Flight Capture Points." Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21."
However, Schultz does not outright teach pre-processing of the three-dimensional path points set and determining the flight path based on the pre-processed three-dimensional path points set, satisfying kinematic constraints of the UAV. Naito teaches Naito teaches a method for control of an unmanned flying object with a capture net, comprising:
including: pre-processing the three-dimensional path points set to generate pre-processed three-dimensional path points set,
Naito teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available.
and determining the flight path using a flight path generating algorithm based on the pre-processed three-dimensional path points set, the flight path satisfying kinematic constraints of an unmanned aerial vehicle (UAV);
Naito teaches ([0184]): "The target point managing unit 143 calculates the maximum distance that the flight is available (the maximum distance to the final target point) on the basis of the remaining quantity of the battery 142 measured by the remaining quantity measuring unit 141, and the increase amount of the weight of the capture net 112 measured by the net weight sensor 103 (the net weight increase value indicating the increase amount of the weight of the capture net 112 as the result of the capture of the suspicious drone 200)." The Examiner has interpreted net weight as a kinematic constraint of the UAV. Naito further teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz to incorporate the teachings of Naito to provide pre-processing of the three-dimensional path points set and determining the flight path based on the pre-processed three-dimensional path points set, satisfying kinematic constraints of the UAV. Schultz and Naito are both concerned with the control of an unmanned aerial vehicle, and implementing the pre-processing of Naito would allow for the use of constraints when generating the flight path. As an example, Naito refers ([0186]) to pre-processing based on safe areas. Processing the path points set to take into consideration safe areas would improve the safety of the UAV by preventing operation in unsafe areas.

including at least one of: obtaining a degree of jittering of a three-dimensional path point in the three-dimensional path points set, and pre-processing the three-dimensional path point based on the degree of jittering; or generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included in the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path;
Berry teaches ([0087]): "In order to reduce the computational burden, selected embodiments perform a single nearest point calculation from the current vehicle position, then perform a least squares curve-fit to get a target section of the demanded trajectory that matches the receding time horizon. This is illustrated in FIG. 6, where the current vehicle position and nearest point on the demanded trajectory are indicated, and the resulting target trajectory is shown by a series of crosses. It is this target section of the trajectory that is then used to calculate position errors in the objective function." FIG. 6, included above, depicts the resulting three-dimensional path as a result of pre-processing based on a curvature of the three-dimensional path.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and Naito to incorporate the teachings of Berry to provide generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included in the three-dimensional path points set, and pre-processing the 

Regarding claim 11, Schultz, Naito, and Berry teach the aforementioned limitations of claim 10.  Schultz further teaches:
the control device is a ground station or a flight control device.
Schultz teaches ([0025]): "The unmanned aircraft structure evaluation system comprises one or more host systems 12 interfacing and/or communicating with one or more user terminals 14 via a network 16." ([0034]): "The one or more host systems 12 may be partially or completely network-based or cloud based, and not necessarily located in a single physical location." 

Regarding claim 12, Schultz, Naito, and Berry teach the aforementioned limitations of claim 11. Schultz further teaches:
the control device is the flight control device or is included in the flight control device,
Schultz teaches ([0031]): "Referring to FIG. 1, the unmanned aircraft 18 may communicate with the one or more user terminals 14." Schultz further teaches ([0032]): "In some embodiments, the user terminal 14 is loaded with flight management software for controlling the unmanned aircraft 18."
the control device further comprising: a receiver communicatively coupled with the one or more processors, the receiver being configured to receive the flight path transmitted from the ground station; or wherein the control device is the ground station, or is included in the ground station, and wherein the control device further comprises: a transmitter communicatively coupled with the one or more processors, the transmitter being configured to transmit the flight path to the flight control device associated with the UAV.
Schultz teaches ([0043]): "In some embodiments, the one or more host systems 12, the user terminals 14, and/or the unmanned aircraft 18 may communicate by using a non-transitory computer-readable medium. For example, data obtained from the user terminal 14 may be stored on a USB flash drive. The USB flash drive may be transferred to and received by the unmanned aircraft 18 thereby communicating information, such as the unmanned aircraft information including flight path information..." Schultz further teaches ([0032]): "In some embodiments, the user terminal 14 is loaded with flight management software for controlling the unmanned aircraft 18." The user terminal 14 is known to be a device external to the unmanned aerial vehicle (such as a personal computer or a server), as is disclosed in paragraph [0031], which the Examiner has interpreted to be a ground station.

Regarding claim 14, Schultz, Naito, and Berry teach the aforementioned limitations of claim 10. Schultz further teaches:
the one or more processors are configured to obtain the image and the curve, or wherein the control device is a first ground station, or is included in the first ground station,
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points), as illustrated in screen shot 72 of flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be a displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."
and the control device further comprises a receiver communicatively coupled with the one or more processors, the receiver being configured to receive the image and the curve transmitted from a second ground station.
Schultz teaches ([0038]): "The one or more processors 24 may be further capable of interfacing and/or communicating with the one or more user terminals 14 and/or unmanned aircraft 18 via the network 16. For example, the one or more processors 24 may be capable of communicating via the network 16 by exchanging signals (e.g., digital, optical, and/or the like) via one or more physical or virtual ports (i.e., communication ports) using a network protocol." Schultz further teaches ([0031]): "Referring to FIG. 1, the unmanned aircraft 18 may communicate with one or more user terminals 14... In an exemplary embodiment, the user terminal 14 may comprise an input unit 20, a display unit 22, a processor (not shown) capable of interfacing with the network 16..." ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some 

Regarding claim 17, Schultz, Naito, and Berry teach the aforementioned limitations of claim 10. However, neither Schultz nor Berry outright teach pre-processing of the three-dimensional path points set based on a maximum flight distance of the UAV. Naito further teaches:
pre-processing the three-dimensional path points set by the one or more processors further comprises: obtaining a maximum flight distance of the UAV and pre-processing the three-dimensional path points set based on the maximum flight distance.
Naito teaches ([0184]): "The target point managing unit 143 calculates the maximum distance that the flight is available (the maximum distance to the final target point) on the basis of the remaining quantity of the battery 142 measured by the remaining quantity measuring unit 141, and the increase amount of the weight of the capture net 112 measured by the net weight sensor 103 (the net weight increase value indicating the increase amount of the weight of the capture net 112 as the result of the capture of the suspicious drone 200)." The Examiner has interpreted net weight as a kinematic constraint of the UAV. Naito further teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, and Berry to further incorporate the teachings of Naito to provide pre-processing of the three-dimensional path points set based on a 

Regarding claim 20, Schultz teaches an unmanned aerial vehicle (UAV), comprising:
a body;
FIG. 1, shown below, shows that unmanned aircraft 18 has a body.

    PNG
    media_image3.png
    699
    948
    media_image3.png
    Greyscale

a propulsion system mounted to the body and configured to provide a propulsion force for flight;
FIG. 1, shown above, shows that unmanned aircraft 18 has multiple rotors mounted to the body for providing propulsive force for flight
and a flight control device communicatively coupled with the propulsion system, the flight control device configured to control the flight of the UAV,
Schultz teaches ([0025]: "Using the identification information and the geographic positioning of the structure of interest 21, the one or more host systems 12 may generate unmanned aircraft information including flight path information..." Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21." Schultz even further teaches ([0042]): "In some embodiments, the one or more host systems 12, the user terminals 14, and/or the unmanned aircraft 18 may communicate via a communication port."
wherein the flight control device comprises a control device, the control device comprising: one or more processors, operating individually or in collaboration, the one or more processors being configured to: 
Schultz teaches ([0036]): "The one or more host systems 12 may comprise one or more processors 24 working together, or independently to, execute processor executable code…"
obtain an image and a curve, the curve being plotted on the image;
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be displayed as a layer overlapping the nadir image 68
generate a flight path based on the image and the curve,
Schultz teaches ([0025]): "In some embodiments, the flight path information, camera control information, and/or gimbal control information may be determined automatically by analyzing and using geo-referenced images." The Examiner has interpreted the geo-referenced images to refer to the aforementioned nadir/oblique images. Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21."
including: determining a three-dimensional path points set;
Schultz teaches ([0068]): "For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations (which are referred to herein below as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8." Schultz further teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points... These Flight Capture Points are then used to fire the camera 19 as the unmanned aircraft 18 passes by the Flight Capture Points."
and generating the fight path based on the three-dimensional path points set including:
Schultz teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points... These Flight Capture Points are then used to fire the camera 19 as the unmanned aircraft 18 passes by the Flight Capture Points."
and control the UAV to fly according to the flight path.
Schultz teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points... These Flight Capture Points are then used to fire the camera 19 as the unmanned aircraft 18 passes by the Flight Capture Points." Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21."
However, Schultz does not outright teach pre-processing of the three-dimensional path points set and determining the flight path based on the pre-processed three-dimensional path points set, satisfying kinematic constraints of the UAV. Naito teaches Naito teaches a method for control of an unmanned flying object with a capture net, comprising:
pre-processing the three-dimensional path points set to generate pre-processed three-dimensional path points set,
Naito teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
and determining the flight path using a flight path generating algorithm based on the pre-processed three-dimensional path points set, the flight path satisfying kinematic constraints of the UAV;
Naito teaches ([0184]): "The target point managing unit 143 calculates the maximum distance that the flight is available (the maximum distance to the final target point) on the basis of the remaining quantity of the battery 142 measured by the remaining quantity measuring unit 141, and the increase amount of the weight of the capture net 112 measured by the net weight sensor 103 (the net weight increase value indicating the increase amount of the weight of the capture net 112 as the result of the capture of the suspicious drone 200)." The Examiner has interpreted net weight as a kinematic constraint of the UAV. Naito further teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz to incorporate the teachings of Naito to provide pre-processing of the three-dimensional path points set and determining the flight path based on the pre-processed three-dimensional path points set, satisfying kinematic constraints of the UAV. Schultz and Naito are both concerned with the control of an unmanned aerial vehicle, and implementing the pre-processing of Naito would allow for the use of constraints when generating the flight path. As an example, Naito refers ([0186]) to pre-processing based on safe areas. Processing the path points set to take into consideration safe areas would improve the safety of the UAV by preventing operation in unsafe areas.
However, neither Schultz nor Naito outright teach generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included in the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path. Berry teaches vehicle control of a micro air vehicle (MAV), comprising:
including at least one of: obtaining a degree of jittering of a three- dimensional path point in the three-dimensional path points set, and pre-processing the three-dimensional path or generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included in the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path;
Berry teaches ([0087]): "In order to reduce the computational burden, selected embodiments perform a single nearest point calculation from the current vehicle position, then perform a least squares curve-fit to get a target section of the demanded trajectory that matches the receding time horizon. This is illustrated in FIG. 6, where the current vehicle position and nearest point on the demanded trajectory are indicated, and the resulting target trajectory is shown by a series of crosses. It is this target section of the trajectory that is then used to calculate position errors in the objective function." FIG. 6, included above, depicts the resulting three-dimensional path as a result of pre-processing based on a curvature of the three-dimensional path.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and Naito to incorporate the teachings of Berry to provide generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included in the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path. Schultz, Naito, and Berry are each concerned with the control of an unmanned aerial vehicle. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Berry, as doing so advantageously serves to reduce the computational burden through the use of the least squares curve-fit, as recognized by Berry ([0087]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Naito, and Berry in view of Kugelmass (US 2014/0316616 A1).

Regarding claim 4, Schultz, Naito, and Berry teach the aforementioned limitations of claim 2. Schultz further teaches:
obtaining the image and the curve comprises obtaining at least one of an altitude of the imaging device relative to a ground when the imaging device captures the image, an angle of the imaging device relative to the ground, coordinates of each pixel point of the curve in a coordinate system associated with the image, or a focal length of the imaging device;
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74... Further, the camera control information may control camera parameters including, but not limited to, zoom, focal length, exposure control, and/or the like." Schultz further teaches ([0078]): "Based on the flight path information, camera control information, and gimbal control information, during image capture, the location of the camera 19 relative to the structure of interest 21 for images captured may also be known. For example, in some embodiments, the X, Y, Z location (e.g., latitude, longitude, and altitude) of a location seen within each image may be determined."
and determining the three-dimensional path points set comprises: determining the three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the 
Schultz teaches ([0056]): "In a step 46, data indicative of geographic positions pertaining to the footprint of the structure of interest 31 and/or structure height may be obtained… The height of the structure of interest 31 above the ground may aid in determining altitude for the flight plan of the unmanned aircraft 18 as discussed in further detail herein." Schultz further teaches ([0068]): "For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations (which are referred to herein below as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8."
However, neither Schultz, Naito, nor Berry outright teach that the three-dimensional path points are in a ground coordinate system corresponding to pixel points of the curve plotted on the image. Kugelmass teaches a method for controlling an unmanned aerial vehicle for imaging, comprising:
wherein the three-dimensional path points set comprises three-dimensional path points in a ground coordinate system corresponding to pixel points, the pixel points being pixel points of the curve plotted on the image.
Kugelmass teaches ([0060]): "As described above, the second method S200 can automatically generate a flight path for each of one or more UAVs within a single mission and generate a visual map accordingly based on parameters entered with an order submitted by a user. For example, the second method S200 can output an orthorectified geospatially-accurate visual map (and/or into three-dimensional geospatially accurate point cloud) with pixels (or group of pixels or points) tagged with GPS coordinates..."
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Naito, Berry, and Kugelmass in view of Revell et al. (US 2014/0297068 A1), hereinafter Revell, and in further view of Knopp (US 2005/0031197 A1).

Regarding claim 7, Schultz, Naito, Berry, and Kugelmass teach the aforementioned limitations of claim 4. However, neither Schultz, Naito, Berry, nor Kugelmass outright teach the determination of a back-projection point on the round for each pixel point. Revell teaches identification and analysis of aircraft landing sites, comprising:
determining the three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the imaging device relative to the ground, the coordinates of each pixel point of the curve in the coordinate system associated with the image, or the focal length of the imaging device, comprises: determining a back-projection point on the ground for each 
Revell teaches ([0052]): "To back project points we require an estimate of range from our bearing only sensor. We consider for that each point in the image p there exists a collection of world points P that are projected onto the same point p. This collection of points constitute a ray connecting the center of camera C and the point in the image p."
and determining the three-dimensional path point corresponding to the pixel point in the ground coordinate system based on the altitude of the imaging device relative to the ground when the imaging device captures the image, and the coordinates of the back-projection point in the ground coordinate system.
Revell teaches ([0052]): "To back project points we require an estimate of range from our bearing only sensor. We consider for that each point in the image p there exists a collection of world points P that are projected onto the same point p. This collection of points constitute a ray connecting the center of camera C and the point in the image p." Recall that the three-dimensional path point of Schultz is determined based on the altitude of the imaging device relative to the ground when the imaging device captures the image. Revell is therefore modified to accept the image captured in the teaching of Schultz as the image.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, Berry, and Kugelmass to incorporate the teachings of Revell to provide the determination of a back-projection point on the round for each pixel point. Schultz, Kugelmass, and Revell are directed to similar fields of endeavor and are each concerned to some degree with the mapping of images captured by UAVs. Implementing the back projection of Revell would be advantageous, as the reference frames of the UAV and the ground may not be initially 
However, neither Schultz, Naito, Berry, Kugelmass, nor Revell outright teach the determination of coordinates of the back-projection point in a camera coordinate system and a ground coordinate system. Knopp teaches a method and apparatus for producing digital orthophotos using sparse stereo configurations and external models, comprising:
determining coordinates of the back-projection point in a camera coordinate system based on the coordinates of the pixel point in an image coordinate system associated with the image, and the focal length of the imaging device;
Knopp teaches ([0358]): "…in block 302, the data boundary is converted from pixel coordinates to camera coordinates using interior orientation parameters. All pixels at the edge of the image are converted from pixel coordinates into perspective image coordinates using the inverse interior orientation parameters from file "bc.out"." Knopp further teaches ([0084]): "Interior orientation - The process of determining values for the photogrammetric sensor calibration parameters. For example, for a central perspective frame camera, the interior parameters conventionally include the calibration constant vector (three values consisting of the principal point, two values, and the principal distance, one value)..."
determining coordinates of the back-projection point in the ground coordinate system based on the coordinates of the back-projection point in the camera coordinate system;
Knopp teaches ([0362]): "…block 304 back projects the image footprint into world space using the exterior orientation parameters read out from file bc.out. For all edge pixels (or pixels inside the outer edge of the image just short of the background area), the perspective image coordinates are backward projected into lines in world coordinate space using the inverse exterior orientation transformation characterized by the exterior orientation parameters..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, Berry, Kugelmass, and Revell to incorporate the teachings of Knopp to provide the determination of coordinates of the back-projection point in a camera coordinate system and a ground coordinate system. Revell already teaches a determination of the back-projection point in a ground coordinate system. Accordingly, it would be obvious to include the teachings of Knopp in order to provide conversions between camera, image, and ground coordinate systems. This advantageously allows for the correlation of the back-projection point to corresponding points in all three coordinate systems, thereby allowing for mapping in each coordinate system as needed.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Naito, and Berry in view of Goossen et al. (US 2014/0018979 A1), hereinafter Goossen.

Regarding claim 13, Schultz, Naito, and Berry teach the aforementioned limitations of claim 10. Schultz further teaches:
the control device is a ground station, or is included in the ground station,
Schultz teaches ([0025]): "The unmanned aircraft structure evaluation system comprises one or more host systems 12 interfacing and/or communicating with one or more user terminals 14 via a network 16." ([0034]): "The one or more host systems 12 may be partially or completely network-based or cloud based, and not necessarily located in a single physical location." 
wherein the one or more processors are further configured to: obtain real time images captured by the imaging device carried by the UAV
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8. In some embodiments, the camera control information may direct the camera 19 to capture images on a schedule (e.g., periodic, random)."
wherein the control device further comprises: a display screen configured to display the real time images…
Schultz teaches ([0073]): "The one or more oblique images may be stored in the one or more image database 34." Schultz further teaches ([0050]): "In some embodiments, the user may validate the location of the structure of interest 21. One or more processor 24 may provide one or more images via the image database 34 to the display unit 22 of the user terminal 14."
and wherein the one or more processors are further configured to obtain the curve and the image, the image comprising at least part of the real time images on which the curve is plotted.
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8. In some embodiments, the camera control information may direct the camera 19 to capture images on a schedule (e.g., periodic, random)." Schultz a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be a displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."
However, while Schultz does show the curve on the display, Schultz does not directly teach that the display screen is configured to detect the curve plotted on at least one of the real time images. Goossen teaches an autonomous airspace flight planning and virtual airspace containment system, comprising:
a display screen configured to … detect the curve plotted on at least one of the real time images,
Goossen teaches ([0055]): "The UAV pilot may employ OCU 22 to automatically generate a flight plan… For example, the pilot (or other user) can provide user input indicative of a flight area (e.g., a virtual boundary for flight of a UAV or a flight path) using OCU 22. For example, the pilot may define one or more flight locations using OCU 22. For such as by drawing one or more flight locations for UAV 12 on touch-screen display 24 of OCU 22 using, e.g., one of the pilot's finger or with a stylus or other computing device... Flight area 34 drawn on touch-screen 24 of OCU 22 may be any number of irregular shapes, including, e.g., any number of different polygon shapes or circular, elliptical, oval or other closed path curved shapes." Thus, the flight locations drawn on the display screen are detected and used to provide a flight path.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, and Berry to incorporate the .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Naito, Berry, and Goossen in view of Kugelmass.

Regarding claim 15, Schultz, Naito, Berry, and Goossen teach the aforementioned limitations of claim 13. Schultz further teaches:
obtaining the image and the curve by the one or more processors further comprises: obtaining at least one of an altitude of the imaging device relative to a ground when the imaging device captures the image, an angle of the imaging device relative to the ground, coordinates of each pixel point of the curve in a coordinate system associated with the image, or a focal length of the imaging device,
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74... Further, the camera control information may control camera parameters including, but not limited to, zoom, focal length, exposure control, and/or the like." Schultz further teaches ([0078]): "Based on the flight path information, camera control , the location of the camera 19 relative to the structure of interest 21 for images captured may also be known. For example, in some embodiments, the X, Y, Z location (e.g., latitude, longitude, and altitude) of a location seen within each image may be determined."
wherein determining the three-dimensional path points set by the one or more processors further comprises: determining the three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the imaging device relative to the ground, the coordinates of each pixel point of the curve in the coordinate system associated with the image, or the focal length of the imaging device,
Schultz teaches ([0056]): "In a step 46, data indicative of geographic positions pertaining to the footprint of the structure of interest 31 and/or structure height may be obtained… The height of the structure of interest 31 above the ground may aid in determining altitude for the flight plan of the unmanned aircraft 18 as discussed in further detail herein." Schultz further teaches ([0068]): "For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations... as illustrated in screen shot 72 of FIG. 8."
However, neither Schultz, Naito, Berry, nor Goossen outright teach that the three-dimensional path points are in a ground coordinate system corresponding to pixel points of the curve plotted on the image. Kugelmass teaches a method for controlling an unmanned aerial vehicle for imaging, comprising:
wherein the three-dimensional path points set comprises three-dimensional path points in a ground coordinate system corresponding to pixel points, the pixel points being pixel points of the curve plotted on the image.
Kugelmass teaches ([0060]): "As described above, the second method S200 can automatically generate a flight path for each of one or more UAVs within a single mission and generate a visual map accordingly based on parameters entered with an order submitted by a user. For example, the second method S200 can output an orthorectified geospatially-accurate visual map (and/or into three-dimensional geospatially accurate point cloud) with pixels (or group of pixels or points) tagged with GPS coordinates..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, Berry, and Goossen to incorporate the teachings of Kugelmass to provide three-dimensional path points in a ground coordinate system corresponding to pixel points of the curve plotted on the image and generating the flight path based on the three-dimensional path points set. Schultz already teaches the determination of a three-dimensional path points set based on the altitude of the imaging device, and Schultz and Kugelmass are directed towards a similar field of endeavor. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Kugelmass, as doing so would provide precise tagging of ground coordinates associated with corresponding pixel points, thereby allowing for the identification of individual pixel points with unusual measurements. Through associating coordinates with each pixel point, one would be able to identify areas which the UAV may have mapped incorrectly, thereby improving the imaging and mapping capabilities of the system.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Naito, Berry, Goossen, and Kugelmass in view of Revell and in further view of Knopp.

Regarding claim 18, Schultz, Naito, Berry, Goossen, and Kugelmass teach the aforementioned limitations of claim 15. However, neither Schultz, Naito, Berry, Goossen, nor Kugelmass outright teach 
determining the three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the imaging device relative to the ground, the coordinates of each pixel point of the curve in the coordinate system associated with the image, or the focal length of the imaging device, comprises: determining a back-projection point on the ground for each pixel point, the back- projection point is a crossing point between the ground and a ray formed by an optical center of a lens of the imaging device and the pixel point;
Revell teaches ([0052]): "To back project points we require an estimate of range from our bearing only sensor. We consider for that each point in the image p there exists a collection of world points P that are projected onto the same point p. This collection of points constitute a ray connecting the center of camera C and the point in the image p."
and determining the three-dimensional path point corresponding to the pixel point in the ground coordinate system based on the altitude of the imaging device relative to the ground when the imaging device captures the image, and the coordinates of the back-projection point in the ground coordinate system.
Revell teaches ([0052]): "To back project points we require an estimate of range from our bearing only sensor. We consider for that each point in the image p there exists a collection of world points P that are projected onto the same point p. This collection of points constitute a ray connecting the center of camera C and the point in the image p." Recall that the three-dimensional path point of Schultz is determined based on the altitude of the imaging device relative to the ground when the imaging device captures the image. Revell is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, Berry, Goossen, and Kugelmass to incorporate the teachings of Revell to provide the determination of a back-projection point on the round for each pixel point. Schultz, Kugelmass, Goossen, and Revell are directed to similar fields of endeavor and are all concerned to some degree with the mapping of images captured by UAVs. Implementing the back projection of Revell would be advantageous, as the reference frames of the UAV and the ground may not be initially consistent and might need to be converted. In order to develop a better understanding of the geography of the imaged area, back projecting is beneficially implemented to provide a reference point for conversion of reference frames.
However, neither Schultz, Naito, Berry, Goossen, Kugelmass, nor Revell outright teach the determination of coordinates of the back-projection point in a camera coordinate system and a ground coordinate system. Knopp teaches a method and apparatus for producing digital orthophotos using sparse stereo configurations and external models, comprising:
determining coordinates of the back-projection point in a camera coordinate system based on the coordinates of the pixel point in an image coordinate system associated with the image, and the focal length of the imaging device; 
Knopp teaches ([0358]): "…in block 302, the data boundary is converted from pixel coordinates to camera coordinates using interior orientation parameters. All pixels at the edge of the image are converted from pixel coordinates into perspective image coordinates using the inverse interior orientation parameters from file "bc.out"." Knopp further teaches ([0084]): "Interior orientation - The process of determining values for the photogrammetric sensor calibration parameters. For example, for a central perspective frame camera, the interior parameters conventionally include the calibration constant vector (three values consisting of the principal point, two values, and the principal distance, one value)..."
determining coordinates of the back-projection point in the ground coordinate system based on the coordinates of the back-projection point in the camera coordinate system;
Knopp teaches ([0362]): "…block 304 back projects the image footprint into world space using the exterior orientation parameters read out from file bc.out. For all edge pixels (or pixels inside the outer edge of the image just short of the background area), the perspective image coordinates are backward projected into lines in world coordinate space using the inverse exterior orientation transformation characterized by the exterior orientation parameters..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, Berry, Goossen, Kugelmass, and Revell to incorporate the teachings of Knopp to provide the determination of coordinates of the back-projection point in a camera coordinate system and a ground coordinate system. Revell already teaches a determination of the back-projection point in a ground coordinate system. Accordingly, it would be obvious to include the teachings of Knopp in order to provide conversions between camera, image, and ground coordinate systems. This advantageously allows for the correlation of the back-projection point to corresponding points in all three coordinate systems, thereby allowing for mapping in each coordinate system as needed.

Regarding claim 19, Schultz, Naito, Berry, Goossen, Kugelmass, Revell, and Knopp teach the aforementioned limitations of claim 18. Schultz further teaches:
a sensor communicatively coupled with the one or more processors,
Schultz teaches ([0028]): "Generally, the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images." ([0073]): "In a one or more processors 24 may receive one or more oblique images captured by the unmanned aircraft 18."
the sensor being configured to detect whether there is an obstacle in front of the UAV on the flight path, and transmit a result of the detecting to the one or more processors,
Schultz teaches ([0028]): "Generally, the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images." Schultz further teaches ([0064]): "In many cases, there may be obstacles that lie along the flight path. Some of those obstacles may be able to be detected by the system through the use of imagery." Schultz even further teaches ([0066]): “As such, the unmanned aircraft may also incorporate a collision detection and avoidance system in some embodiments. The collision detection and avoidance system could either be imaging based, or active sensor based. When an obstacle lies along the Flight Path, the software guiding the unmanned aircraft 18 could first attempt to move closer to the structure of interest 21 along the path…” Thus, a result of detecting an obstacle is transmitted to the collision detection and avoidance system of the unmanned aircraft 18 which includes software for guiding the unmanned aircraft 18. While no processor is explicitly mentioned, one of ordinary skill in the art would appreciate that such software inherently requires the use of a processor of some variety.
wherein when detecting that there is the obstacle in front of the UAV on the flight path, the one or more processors are also configured to control the UAV to avoid the obstacle,
Schultz teaches ([0066]): "In addition to those obstacles that are identified within the image, there may also be obstacles that cannot be identified in the image… As such, the unmanned aircraft 18 may also incorporate a collision detection and avoidance system in some embodiments. The collision detection and avoidance system could be either imaging based, or active sensor based. When an obstacle lies along the Flight Path, the software guiding the unmanned aircraft 18 could first attempt to move closer to the structure of interest 21 along the path…"
and wherein after avoiding the obstacle, the one or more processors are also configured to control the UAV to resume flight along the flight path.
Schultz teaches ([0066]): "When an obstacle lies along the Flight Path, the software guiding the unmanned aircraft 18 could first attempt to move closer to the structure of interest 21 along the path from the Flight Path to the Target Path. If after a suitable threshold… if the unmanned aircraft 18 is unable to bypass the obstacle, the collision detection and avoidance system would steer the unmanned aircraft 18 back to its original point of collision detection and would then attempt to fly above the obstacle."

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Naito, and Berry in view of Jules et al. (US 9,844,877 B1), hereinafter Jules.

Regarding claim 21, Schultz, Naito, and Berry teach the aforementioned limitations of claim 1. However, neither Schultz, Naito, nor Berry outright teach obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing the at least partially continuous three-dimensional path points based on the density. Jules teaches generating a parameter for a movement characteristic for a waypoint trained path of a robot, comprising:
pre-processing the three-dimensional path points set further includes: obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing the at least partially continuous three- dimensional path points based on the density.
Jules teaches (Col. 9 line 60 - Col. 10 line 17): "Various techniques may be utilized to determine the spatial proximity and/or a parameter based on the spatial proximity. For example, in some implementations the spatial proximity of waypoints may be determined based on dividing the quantity of the waypoints by the collective density between the waypoints... For instance, the distance between the position of the reference point 108 illustrated in FIG. 1A and the waypoint 109C may be 2 meters and four waypoints may have been defined over that distance... A waypoint density of 2 waypoints per meter may be determined... In some implementations, a mapping(s) and/or formula(e) may be utilized to determine a parameter for a movement characteristic that is appropriate for a given proximity of waypoints. For example, two waypoints per meter may be mapped to a "fast" velocity parameter and/or a "low" mechanical impedance parameter."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, and Berry to incorporate the teachings of Jules to provide obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing the at least partially continuous three- dimensional path points based on the density. Naito already provides pre-processing of the three-dimensional path points and it would be beneficial to include pre-processing based on point density, as doing so would allow for modification of flight path based on the density. For instance, a region of low point density may be processed (as demonstrated by Jules above) so as to travel faster through these low density regions. This beneficially reduces time spent in less-relevant regions.

Regarding claim 22, Schultz, Naito, and Berry teach the aforementioned limitations of claim 10. However, neither Schultz, Naito, nor Berry outright teach obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing 
pre-processing the three- dimensional path points set by the one or more processors further includes: obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing the at least partially continuous three- dimensional path points based on the density.
Jules teaches (Col. 9 line 60 - Col. 10 line 17): "Various techniques may be utilized to determine the spatial proximity and/or a parameter based on the spatial proximity. For example, in some implementations the spatial proximity of waypoints may be determined based on dividing the quantity of the waypoints by the collective density between the waypoints... For instance, the distance between the position of the reference point 108 illustrated in FIG. 1A and the waypoint 109C may be 2 meters and four waypoints may have been defined over that distance... A waypoint density of 2 waypoints per meter may be determined... In some implementations, a mapping(s) and/or formula(e) may be utilized to determine a parameter for a movement characteristic that is appropriate for a given proximity of waypoints. For example, two waypoints per meter may be mapped to a "fast" velocity parameter and/or a "low" mechanical impedance parameter."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Naito, and Berry to incorporate the teachings of Jules to provide obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing the at least partially continuous three- dimensional path points based on the density. Naito already provides pre-processing of the three-dimensional path points and it would be beneficial to include pre-processing based on point density, as doing so would allow for modification of flight path based on the density. For instance, a region of low .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pilskalns et al. (US 2017/0200311 A1) teaches camera angle visualization for an aerial vehicle flight plan, including the use of imaging with a sensor and gimbal. Fragoso et al. (US 2017/0193830 A1) teaches a method for controlling unmanned aerial vehicles to avoid obstacle collision, including the conversion of real world space to an egospace representation consisting of pixels. Horihata (US 2016/0091324 A1) teaches a travel route generation apparatus including a determination of the density of route location points and preprocessing the route based on said density determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662